DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, drawn to a sensor for liquid biopsy, and species A(i), anti-CD63 antibodies; B(ii), substrate and surface made of different materials; C(i), nanofilm; and D(i), tip surface functionalized with biotinylated antibodies, in the reply filed on 13 April 2022 is acknowledged.  The traversal is on the grounds that: 
Groups I and III are not independent/distinct because the sensor of group I is necessarily made by the method of Group III and the method of group III would necessarily result in the sensor of Group I.  
Groups I and II are not independent/distinct because the sensor of group I to separate analyte from a sample is not a materially different product just because it could be used in a different application.
There is no undue search burden in the search for both groups I and III because Group III is classified in G01N33/53 and Group I is classified in G01N33/54373 which is a sub-group under G01N33/53.
Species (i) and (ii) of species group B are not species because there is no common genus and there is no serious search burden in examining both species because there is a limited number of species and a limited number of different keywords required to search the species.
Species (i) and (ii) of species group C are not two different species, but are overlapping further limitations of the nature of the substrate.
There is no undue search burden in the search for species (i) and (ii) of species group D because there is a limited number of species and a limited number of different keywords required to search the species.
Argument (1) is not found persuasive because the sensor of group I can be made in a materially different process than the method of group III, such as a method in which the surface is functionalized with biotin before antibodies are introduced.
Regarding (2), it appears that Applicant’s argument is directed to the restriction of groups I and III, rather than groups I and II. The argument that groups I and III are independent/distinct because the sensor of group I to separate analyte from a sample is not a materially different product just because it could be used in a different application is acknowledged. However, this is not found persuasive with respect to the statement that groups I and III are independent/distinct because the sensor of group I can be made in a materially different process than the method of group III, such as a method in which the surface is functionalized with biotin before antibodies are introduced.
Argument (3) regarding the search burden of the search for both groups I and III is not found persuasive. The sensor of group I can be made in a materially different process, therefore the search for the sensor of group I does not necessarily encompass a search for the method of group III and thus, there is a serious search and/or examination burden.
Regarding (4), the common genus is a sensor of claim 1 which includes a substrate and a surface. Additionally, the species are materially different from each other and do not overlap in scope, therefore the search for one species does not necessarily encompass the search for the other species and thus, there is a serious search and/or examination burden.
Argument (5) is considered persuasive and thus, the requirement for restriction between species (i) and (ii) of species group C is withdrawn.
Regarding (6), the species are materially different from each other and do not overlap in scope, therefore the search for one species does not necessarily encompass the search for the other species and thus, there is a serious search and/or examination burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-37 are pending. Claims 5-6, 8, 19-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions or species, there being no allowable generic or linking claim. Claims 1-4, 7, 9-18 are examined on the merits. Applicant timely traversed the restriction (election) requirement in the reply filed on 13 April 2022.
Information Disclosure Statement
The information disclosure statement filed 4/13/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, no copies of non-patent literature documents 9 and 35 have been provided.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 4, 7, 9-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu (“Detection of Glioma-Derived Exosomes with the Biotinylated Antibody-Functionalized Titanium Nitride Plasmonic Biosensor”, Adv. Funct. Mater. 2018; cited by Applicant in IDS 4/13/2022).
Regarding claim 1, Qiu teaches a sensor for liquid biopsy (BAF-TiN biosensor, see abstract; section 2.5., par. 1; section 3, par. 1). The sensor comprises a substrate with a surface functionalized with biotinylated antibodies (TiN nanofilm functionalized with biotinylated anti-CD63 and biotinylated anti-EGFRvIII, sections 2.2., 2.5., 3; Fig. 1; given the broadest reasonable interpretation of the claim, substrate with a surface may be interpreted as the TiN nanofilm itself, see Fig.1, or the TiN nanofilm on a glass slide, see section 4: TiN Film Synthesis). The biotinylated antibodies are arranged to engage with surface proteins on exosomes associated with malignant cancer cells (e.g., see section 1, par. 2; section 2.5., par. 1; section 3; Fig. 1).
Regarding claims 2 and 3, Qiu teaches the exosomes are released by the malignant cancer cells and that the malignant cancer cells are glioma cells (e.g., see section 1, par. 2; section 2.5., par. 1; section 3).
Regarding claim 4, Qiu teaches the biotinylated antibodies include biotinylated anti-CD63 antibodies (sections 2.2., 2.5., 3; Fig. 1).
Regarding claim 7, Qiu teaches the biotinylated antibodies include biotinylated anti-CD63 antibodies and biotinylated anti-EGFRvIII antibodies (sections 2.2., 2.5., 3; Fig. 1).
Regarding claim 9, Qiu teaches the substrate and the surface are made of different materials (TiN nanofilm on a glass slide, see section 4: TiN Film Synthesis).
Regarding claims 10 and 11, Qiu teaches the surface is made of plasmonic material and that the plasmonic material comprises titanium nitride or titanium nitride-based material (e.g., see abstract).
Regarding claim 12, Qiu teaches the substrate is in the form of a nanofilm of titanium nitride or titanium nitride-based material (section 1, par. 2; Fig. 1).
Regarding claim 13, Qiu teaches the surface is in the form of a nanofilm of titanium nitride or titanium nitride-based material (section 1, par. 2; Fig.1; the TiN nanofilm on a glass slide, see section 4: TiN Film Synthesis).
Regarding claim 15, Qiu teaches the substrate is in the form of a chip or a disc (referred to as BAF-TiN chip or sensing chip in section 2.2 at p. 4, col. 1 and section 4: Characterization of BAF-TiN and Absorbed GMs-Derived Exosomes by AFM).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (“Detection of Glioma-Derived Exosomes with the Biotinylated Antibody-Functionalized Titanium Nitride Plasmonic Biosensor”, Adv. Funct. Mater. 2018) in view of Im (“Label-free detection and molecular profiling of exosomes with a nano-plasmonic sensor”, Nat Biotechnol. 2014).
Regarding claim 14, Qiu teaches the sensor of claim 13, but fails to teach the surface comprises nanoholes.
Im teaches a sensor for liquid biopsy (abstract; p. 2, par. 2-3; p. 4, par. 4-p. 5, par. 2; p. 6, par. 2). The sensor comprises a substrate with a surface functionalized with biotinylated antibodies (Au film on glass substrate, p. 2, par. 2-3; p. 8, par. 2). Im teaches the surface comprises nanoholes (p. 2, par. 2-3). Im teaches that plasmonic nanoholes are ideal as their probing depth can be readily matched to exosome size for improved detection sensitivity, and the transmission setup allows system miniaturization as well as the construction of highly-packed sensing arrays (p. 2, par. 2-3). Im also teaches the biotinylated antibodies are arranged to engage with surface proteins on exosomes associated with malignant cancer cells and the exosomes are released by the malignant cancer cells (abstract; p. 4, par. 4-p. 5, par. 2; p. 6, par. 2; e.g., ovarian cancer). Im teaches the biotinylated antibodies include biotinylated anti-CD63 antibodies (p. 8, par. 2). Im teaches the substrate and the surface are made of different materials (Au film on glass substrate, p. 2, par. 2-3; p. 6, par. 4). Im teaches the surface is made of plasmonic material (e.g., Ag, see abstract; p. 2, par. 2-3). Im teaches the substrate is in the form of a chip (referred to as chip, e.g., p. 2, par. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate surface of Qiu such that the surface comprises nanoholes as in Im because plasmonic nanoholes are ideal as their probing depth can be readily matched to exosome size for improved detection sensitivity (p. 2, par. 2-3). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because both are drawn to sensors with functionalized substrates for detection of cancer-derived exosomes.
Regarding claim 16, Qiu fails to teach the sensor further comprising: a housing defining a space, the substrate being arranged in the space; an inlet; and an outlet; wherein the inlet, the outlet, and the space are in liquid communication with each other. 
Im teaches a housing defining a space, the substrate being arranged in the space, an inlet, and an outlet wherein the inlet, the outlet, and the space are in liquid communication with each other (nPLEX chip integrated with a multi-channel microfluidic cell with inlets and outlets, see Fig. 4a and Supplementary Fig. 3). 
It would have been obvious to one having skill in the art before the effective filing date of the claimed invention to further include in the sensor of Qiu a housing defining a space, the substrate being arranged in the space, an inlet, and an outlet, wherein the inlet, the outlet, and the space are in liquid communication with each other as in Im in order to provide a system for point-of-care patient analyses, including a site to inject or apply the sample into the system (e.g., p. 3, par. 1; caption for Supplementary Fig. 3).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu (“Detection of Glioma-Derived Exosomes with the Biotinylated Antibody-Functionalized Titanium Nitride Plasmonic Biosensor”, Adv. Funct. Mater. 2018) in view of Barattin (“Chemical Modifications of Atomic Force Microscopy Tips”, Atomic Force Microscopy in Biomedical Research, 2011) and Sharma (“Structural-Mechanical Characterization of Nanoparticle Exosomes in Human Saliva, Using Correlative AFM, FESEM, and Force Spectroscopy”, ACS Nano 2010; cited by Applicant in IDS 4/13/2022).
Regarding claim 17, Qiu teaches the sensor of claim 1, further comprising: a cantilever for atomic force microscopy, the cantilever being arranged to be operably cooperating with the substrate and including a tip (section 2.4.). Qiu fails to teach a tip surface functionalized with biotinylated antibodies complementary to surface proteins on the exosomes.
Barattin teaches AFM tip functionalization with one or more probe molecules that can recognize a specific type of target molecule supported on the surface in order to enable detection of specific interactions at the single molecule level (Introduction). Barattin teaches anchoring biological probes, such as biotin-labelled antibodies, on AFM tips using biotin-avidin binding properties (p. 465, see section 3.1 and Fig. 9).
Sharma teaches anti-CD63 functionalized AFM tips provide highly specific and sensitive detection of CD63, a potentially useful cancer marker on individual exosomes (abstract). The anti-CD63 functionalized AFM tip allowed for quantitative single receptor level detection which could enable early cancer diagnosis (conclusions).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever tip of Qiu such that it is functionalized with biotinylated antibodies as taught in Barattin in order to enable detection of specific interactions at the single molecule level and to further have the biotinylated antibodies be antibodies complementary to surface proteins on the exosomes as in Sharma because this would allow for quantitative single receptor level detection the could enable cancer diagnosis (Sharma, conclusions). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to AFM analysis. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over (“Detection of Glioma-Derived Exosomes with the Biotinylated Antibody-Functionalized Titanium Nitride Plasmonic Biosensor”, Adv. Funct. Mater. 2018) in view of Barattin (“Chemical Modifications of Atomic Force Microscopy Tips”, Atomic Force Microscopy in Biomedical Research, 2011) and Sharma (“Structural-Mechanical Characterization of Nanoparticle Exosomes in Human Saliva, Using Correlative AFM, FESEM, and Force Spectroscopy”, ACS Nano 2010) as applied to claim 17 above, and further in view of Wei (“Evaluation of the Prognostic Value of CD44 in Glioblastoma Multiforme”, Anticancer Research 2010).
Qiu in view of Barattin and Sharma teaches the sensor of claim 17, but fails to teach the biotinylated antibodies on the tip surface include biotinylated anti-CD44 antibodies.
Wei teaches CD44, CD63, FN1, GADD45A, and SPP1 are five potential glioblastoma tumor biomarkers and showed expression patterns that correlated significantly with malignant glioma (e.g., Abstract; Discussion, p. 256, col. 1). Wei teaches CD44 antigen is a promising candidate for further development as a prognostic and therapeutic tool (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the biotinylated antibodies of the tip surface of Qiu in view of Barattin and Sharma be biotinylated anti-CD44 antibodies in place of anti-CD63 antibodies because this would allow for detection of CD44 which is a promising candidate as a prognostic and therapeutic tool for glioblastoma (Wei, Abstract). One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique since the same expected detection of glioblastoma would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired molecular information to be obtained. One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because both are drawn to biomarkers of malignant gliomas.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7, 10, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-8, and 14-15 of copending Application No. 16/889,623 (hereinafter ‘623) in view of Qiu (“Detection of Glioma-Derived Exosomes with the Biotinylated Antibody-Functionalized Titanium Nitride Plasmonic Biosensor”, Adv. Funct. Mater. 2018). Although ‘623 recites a method and a kit, the method and kit comprise a sensor to which the instant claims are directed.
Regarding instant claim 1, ‘623 recites a method of detecting exosomal proteins in a biological fluid sample including blood of mouse models of glioma, comprising introducing a sample to a sensor with an antibody-functionalized chip wherein the sensor is immobilized with an antibody capable of binding with exosomal protein present in the sample (claims 1, 4-5) and a kit comprising a sensor immobilized with an antibody capable of binding with exosomal protein present in the sample (claims 14 and 15), thereby reading on a sensor for liquid biopsy, comprising: a substrate with a surface with antibodies, the antibodies arranged to engage with surface proteins on exosomes associated with malignant cancer cells. 
‘623 fails to recite the antibodies are biotinylated antibodies.
Qiu teaches a sensor for liquid biopsy (BAF-TiN biosensor, see abstract; section 2.5., par. 1; section 3, par. 1). The sensor comprises a substrate with a surface functionalized with biotinylated antibodies (TiN nanofilm functionalized with biotinylated anti-CD63 and biotinylated anti-EGFRvIII, sections 2.2., 2.5., 3; Fig. 1; given the broadest reasonable interpretation of the claim, substrate with a surface may be interpreted as the TiN nanofilm itself, see Fig.1, or the TiN nanofilm on a glass slide, see section 4: TiN Film Synthesis). The biotinylated antibodies are arranged to engage with surface proteins on exosomes associated with malignant cancer cells (e.g., see section 1, par. 2; section 2.5., par. 1; section 3; Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the antibodies of ‘623 be biotinylated antibodies as in Qiu because ‘623 is generic with respect to the functionalization technique used to functionalize the chip with antibodies that can be incorporated into the sensor and one would be motivated to use the appropriate functionalization technique for sensitive and accurate detection of the desired protein. One having ordinary skill in the art would have a reasonable expectation of success in combining the references because they are both drawn to sensors for detecting exosomal proteins with surfaces functionalized with antibodies.
Regarding instant claims 2 and 3, ‘623 recites the exosomes are released by the malignant cancer cells and that the malignant cancer cells are glioma cells (claims 1, 7-8).
Regarding instant claims 4 and 7, ‘623 fails to recite the antibodies are anti-CD63 antibodies.
Qiu teaches the biotinylated antibodies include biotinylated anti-CD63 antibodies (sections 2.2., 2.5., 3; Fig. 1) and biotinylated anti-EGFRvIII antibodies (sections 2.2., 2.5., 3; Fig. 1). Qiu teaches using CD63 and EGFRvIII for detection of glioma-derived exosomes (abstract, sections 1, 2.2., 2.5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the antibodies be biotinylated anti-CD63 antibodies and biotinylated anti-EGFRvIII antibodies because CD63 and EGFRvIII can be used for detection of glioma-derived exosomes (Qiu, abstract, sections 1, 2.2., 2.5) and ‘623 is generic with respect to the exosomal proteins and corresponding antibodies that can be used to detect glioma-derived exosomes. One would be motivated to use the appropriate antibodies for sensitive and accurate detection of glioma-derived exosomes.
Regarding instant claim 9, ‘623 fails to teach the substrate and the surface are made of different materials.
Qiu teaches the substrate and the surface are made of different materials (TiN nanofilm on a glass slide, see section 4: TiN Film Synthesis).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the substrate and surface of the sensor of ‘623 be made of TiN nanofilm on a glass slide as in Qiu because ‘623 is generic with respect to materials used and one would be motivated to use the appropriate materials for sensitive and accurate detection of the desired exosomal proteins.
Regarding instant claim 10, ‘623 recites the surface is made of a plasmonic material (nanostructure which produces localized surface plasmon resonance when subject to optical radiation, e.g., claim 1).
Regarding instant claims 9 and 11-13, ‘623 fails to recite the substrate and the surface are made of different materials; the plasmonic material is titanium nitride or titanium nitride-based material; the substrate is in the form of a nanofilm of titanium nitride or titanium nitride-based material; and the surface is in the form of a nanofilm of titanium nitride or titanium nitride-based material.
Qiu teaches the substrate and the surface are made of different materials (TiN nanofilm on a glass slide, see section 4: TiN Film Synthesis). Qiu teaches the surface is made of plasmonic material and that the plasmonic material comprises titanium nitride or titanium nitride-based material (e.g., see abstract). Qiu teaches the substrate is in the form of a nanofilm of titanium nitride or titanium nitride-based material (section 1, par. 2; Fig. 1). Qiu teaches the surface is in the form of a nanofilm of titanium nitride or titanium nitride-based material (section 1, par. 2; Fig.1; the TiN nanofilm on a glass slide, see section 4: TiN Film Synthesis).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the substrate and surface of the sensor of ‘623 be made of TiN nanofilm on a glass slide as in Qiu because ‘623 is generic with respect to materials used for the sensor and the structure of the sensor and one would be motivated to use the appropriate materials and structure for sensitive and accurate detection of the desired exosomal proteins.
Regarding instant claim 15, ‘623 recites the substrate is in the form of a chip or disc (e.g., claim 1).
This is a provisional nonstatutory double patenting rejection.

Claims 14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-8, and 14-15 of copending Application No. 16/889,623 (hereinafter ‘623) in view of Qiu (“Detection of Glioma-Derived Exosomes with the Biotinylated Antibody-Functionalized Titanium Nitride Plasmonic Biosensor”, Adv. Funct. Mater. 2018), as applied to claim 1 above, further in view of (“Label-free detection and molecular profiling of exosomes with a nano-plasmonic sensor”, Nat Biotechnol. 2014). Although ‘623 recites a method and a kit, the method and kit comprise a sensor to which the instant claims are directed.
Regarding instant claim 14, ‘623 in view of Qiu teaches the sensor of claim 13, but fails to teach the surface comprises nanoholes.
Im teaches a sensor for liquid biopsy (abstract; p. 2, par. 2-3; p. 4, par. 4-p. 5, par. 2; p. 6, par. 2). The sensor comprises a substrate with a surface functionalized with biotinylated antibodies (Au film on glass substrate, p. 2, par. 2-3; p. 8, par. 2). Im teaches the surface comprises nanoholes (p. 2, par. 2-3). Im teaches that plasmonic nanoholes are ideal as their probing depth can be readily matched to exosome size for improved detection sensitivity, and the transmission setup allows system miniaturization as well as the construction of highly-packed sensing arrays (p. 2, par. 2-3). Im also teaches the biotinylated antibodies are arranged to engage with surface proteins on exosomes associated with malignant cancer cells and the exosomes are released by the malignant cancer cells (abstract; p. 4, par. 4-p. 5, par. 2; p. 6, par. 2; e.g., ovarian cancer). Im teaches the biotinylated antibodies include biotinylated anti-CD63 antibodies (p. 8, par. 2). Im teaches the substrate and the surface are made of different materials (Au film on glass substrate, p. 2, par. 2-3; p. 6, par. 4). Im teaches the surface is made of plasmonic material (e.g., Ag, see abstract; p. 2, par. 2-3). Im teaches the substrate is in the form of a chip (referred to as chip, e.g., p. 2, par. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate surface of ‘623 in view of Qiu such that the surface comprises nanoholes as in Im because plasmonic nanoholes are ideal as their probing depth can be readily matched to exosome size for improved detection sensitivity (p. 2, par. 2-3). One having ordinary skill in the art would have a reasonable expectation of success in combining the references because both are drawn to sensors with functionalized substrates for detection of cancer-derived exosomes.
Regarding claim 16, ‘623 in view of Qiu fails to recite the sensor further comprising: a housing defining a space, the substrate being arranged in the space; an inlet; and an outlet; wherein the inlet, the outlet, and the space are in liquid communication with each other. 
Im teaches a housing defining a space, the substrate being arranged in the space, an inlet, and an outlet wherein the inlet, the outlet, and the space are in liquid communication with each other (nPLEX chip integrated with a multi-channel microfluidic cell with inlets and outlets, see Fig. 4a and Supplementary Fig. 3). 
It would have been obvious to one having skill in the art before the effective filing date of the claimed invention to further include in the sensor of ‘623 in view of Qiu a housing defining a space, the substrate being arranged in the space, an inlet, and an outlet, wherein the inlet, the outlet, and the space are in liquid communication with each other as in Im in order to provide a system for point-of-care patient analyses, including a site to inject or apply the sample into the system (e.g., p. 3, par. 1; caption for Supplementary Fig. 3).
This is a provisional nonstatutory double patenting rejection.

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-8, and 14-15 of copending Application No. 16/889,623 (hereinafter ‘623) in view of Qiu (“Detection of Glioma-Derived Exosomes with the Biotinylated Antibody-Functionalized Titanium Nitride Plasmonic Biosensor”, Adv. Funct. Mater. 2018), as applied to claim 1 above, further in view of Barattin (“Chemical Modifications of Atomic Force Microscopy Tips”, Atomic Force Microscopy in Biomedical Research, 2011). Although ‘623 recites a method and a kit, the method and kit comprise a sensor to which the instant claims are directed.
Regarding instant claim 17, ‘623 in view of Qiu teaches the sensor of claim 1 above. ‘623 further recites the sensor further comprising a cantilever for atomic force microscopy, the cantilever being arranged to be operably cooperating with the substrate, the cantilever including a tip with a tip surface functionalized with antibodies complementary to surface proteins of exosomes. ‘623 fails to recite the tip surface functionalized with biotinylated antibodies.
Barattin teaches AFM tip functionalization with one or more probe molecules that can recognize a specific type of target molecule supported on the surface in order to enable detection of specific interactions at the single molecule level (Introduction). Barattin teaches anchoring biological probes, such as biotin-labelled antibodies, on AFM tips using biotin-avidin binding properties (p. 465, see section 3.1 and Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever tip of ‘623 in view of Qiu such that it is functionalized with biotinylated antibodies as taught in Barattin because ‘623 in view of Qiu is generic with respect to the AFM tip functionalization technique that can be used to functionalize the AFM tip with an antibody and one would be motivated to use the appropriate AFM tip functionalization technique based on, for example, the desired antibody orientation. One having ordinary skill in the art would have a reasonable expectation of success in combining the references because they are similarly drawn to AFM analysis using tips functionalized with antibodies. 
This is a provisional nonstatutory double patenting rejection.

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-8, and 14-15 of copending Application No. 16/889,623 (hereinafter ‘623) in view of Qiu (“Detection of Glioma-Derived Exosomes with the Biotinylated Antibody-Functionalized Titanium Nitride Plasmonic Biosensor”, Adv. Funct. Mater. 2018) and Barattin (“Chemical Modifications of Atomic Force Microscopy Tips”, Atomic Force Microscopy in Biomedical Research, 2011), as applied to claim 17 above, further in view of Wei (“Evaluation of the Prognostic Value of CD44 in Glioblastoma Multiforme”, Anticancer Research 2010). Although ‘623 recites a method and a kit, the method and kit comprise a sensor to which the instant claims are directed.
Regarding instant claim 18, ‘623 in view of Qiu and Barattin recites the sensor of claim 17, but fails to recite the biotinylated antibodies are biotinylated anti-CD44 antibodies. 
Wei teaches CD44, CD63, FN1, GADD45A, and SPP1 are five potential glioblastoma tumor biomarkers and showed expression patterns that correlated significantly with malignant glioma (e.g., Abstract; Discussion, p. 256, col. 1). Wei teaches CD44 antigen is a promising candidate for further development as a prognostic and therapeutic tool (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the biotinylated antibodies of the tip surface of ‘623 in view of Qiu and Barattin be biotinylated anti-CD44 antibodies because this would allow for detection of CD44 which is a promising candidate as a prognostic and therapeutic tool for glioblastoma (Wei, Abstract) and ‘623 in view of Qiu and Barattin is generic with respect to the biotinylated antibodies that can be used to functionalize the AFM tip and one would be motivated to use the appropriate biotinylated antibodies based on the desired molecular information to be obtained. One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because both are drawn to biomarkers of malignant gliomas.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 7, and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/335,605 (reference application; hereinafter ‘605). Although ‘605 recites a method, the method comprises a sensor to which the instant claims are directed. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant claim 1, ‘605 recites a liquid biopsy method comprising a substrate which comprises a layer of titanium nitride and a layer of biotinylated CD63 antibody on the layer of titanium nitride. The biotinylated antibodies are arranged to engage with surface proteins on exosomes. (claim 6). 
Although ‘605 fails to specifically recite that the exosomes are associated with malignant cancer cells, this limitation is a functional limitation that does not provide any structural limitations to that claimed sensor. The reference needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. ‘605 recites the substrate and surface with biotinylated antibodies that are arranged to engage with surface proteins on exosomes and is considered capable of performing the recited functional limitation.
Regarding instant claims 2 and 3, although ‘605 fails to specifically recite that the exosomes are released by malignant cancer cells and that the malignant cancer cells are glioma cells, these limitations are functional limitations that do not provide any structural limitations to that claimed sensor. The reference needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. ‘605 recites the substrate and surface with biotinylated antibodies that are arranged to engage with surface proteins on exosomes and is considered capable of performing the recited functional limitations.
Regarding instant claims 4 and 7, ‘605 recites the biotinylated antibodies are biotinylated anti-CD63 antibodies (claim 6).
Regarding instant claim 10, ‘605 teaches the surface is made of plasmonic material (claim 6).
Regarding instant claim 11, ‘605 teaches plasmonic material comprises titanium nitride (claim 6). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9, 12-13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/335,605 (reference application; hereinafter ‘605) in view of Qiu (“Detection of Glioma-Derived Exosomes with the Biotinylated Antibody-Functionalized Titanium Nitride Plasmonic Biosensor”, Adv. Funct. Mater. 2018). Although ‘605 recites a method, the method comprises a sensor to which the instant claims are directed.
Regarding instant claims 9, 12-13, and 15, ‘623 fails to recite the substrate and the surface are made of different materials; the substrate is in the form of a nanofilm of titanium nitride or titanium nitride-based material; the surface is in the form of a nanofilm of titanium nitride or titanium nitride-based material; and the surface is in the form of a chip or disc.
Qiu teaches the substrate and the surface are made of different materials (TiN nanofilm on a glass slide, see section 4: TiN Film Synthesis). Qiu teaches the surface is made of plasmonic material and that the plasmonic material comprises titanium nitride or titanium nitride-based material (e.g., see abstract). Qiu teaches the substrate is in the form of a nanofilm of titanium nitride or titanium nitride-based material (section 1, par. 2; Fig. 1). Qiu teaches the surface is in the form of a nanofilm of titanium nitride or titanium nitride-based material (section 1, par. 2; Fig.1; the TiN nanofilm on a glass slide, see section 4: TiN Film Synthesis). Qiu teaches the substrate is in the form of a chip or a disc (referred to as BAF-TiN chip or sensing chip in section 2.2 at p. 4, col. 1 and section 4: Characterization of BAF-TiN and Absorbed GMs-Derived Exosomes by AFM).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the substrate and surface of the sensor of ‘623 be made of TiN nanofilm on a glass slide and have the substrate be in the form of a chip as in Qiu because ‘623 is generic with respect to materials used for the sensor and the structure of the sensor and one would be motivated to use the appropriate materials and structure for sensitive and accurate detection of the desired exosomal proteins.
This is a provisional nonstatutory double patenting rejection.

Claims 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/335,605 (reference application; hereinafter ‘605) in view of Qiu (“Detection of Glioma-Derived Exosomes with the Biotinylated Antibody-Functionalized Titanium Nitride Plasmonic Biosensor”, Adv. Funct. Mater. 2018), as applied to claim 13, further in view of Im (“Label-free detection and molecular profiling of exosomes with a nano-plasmonic sensor”, Nat Biotechnol. 2014). Although ‘605 recites a method, the method comprises a sensor to which the instant claims are directed.
Regarding instant claim 14, ‘605 in view of Qiu teaches the sensor of claim 13, but fails to teach the surface comprises nanoholes.
Im teaches a sensor for liquid biopsy (abstract; p. 2, par. 2-3; p. 4, par. 4-p. 5, par. 2; p. 6, par. 2). The sensor comprises a substrate with a surface functionalized with biotinylated antibodies (Au film on glass substrate, p. 2, par. 2-3; p. 8, par. 2). Im teaches the surface comprises nanoholes (p. 2, par. 2-3). Im teaches that plasmonic nanoholes are ideal as their probing depth can be readily matched to exosome size for improved detection sensitivity, and the transmission setup allows system miniaturization as well as the construction of highly-packed sensing arrays (p. 2, par. 2-3). Im also teaches the biotinylated antibodies are arranged to engage with surface proteins on exosomes associated with malignant cancer cells and the exosomes are released by the malignant cancer cells (abstract; p. 4, par. 4-p. 5, par. 2; p. 6, par. 2; e.g., ovarian cancer). Im teaches the biotinylated antibodies include biotinylated anti-CD63 antibodies (p. 8, par. 2). Im teaches the substrate and the surface are made of different materials (Au film on glass substrate, p. 2, par. 2-3; p. 6, par. 4). Im teaches the surface is made of plasmonic material (e.g., Ag, see abstract; p. 2, par. 2-3). Im teaches the substrate is in the form of a chip (referred to as chip, e.g., p. 2, par. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate surface of ‘605 in view of Qiu such that the surface comprises nanoholes as in Im because plasmonic nanoholes are ideal as their probing depth can be readily matched to exosome size for improved detection sensitivity (p. 2, par. 2-3). One having ordinary skill in the art would have a reasonable expectation of success in combining the references because both are drawn to sensors with functionalized substrates for detection of cancer-derived exosomes.
This is a provisional nonstatutory double patenting rejection.

Claims 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/335,605 (reference application; hereinafter ‘605) in view of Im (“Label-free detection and molecular profiling of exosomes with a nano-plasmonic sensor”, Nat Biotechnol. 2014). Although ‘605 recites a method, the method comprises a sensor to which the instant claims are directed.
Regarding claim 16, ‘605 fails to recite the sensor further comprising: a housing defining a space, the substrate being arranged in the space; an inlet; and an outlet; wherein the inlet, the outlet, and the space are in liquid communication with each other. 
Im teaches a housing defining a space, the substrate being arranged in the space, an inlet, and an outlet wherein the inlet, the outlet, and the space are in liquid communication with each other (nPLEX chip integrated with a multi-channel microfluidic cell with inlets and outlets, see Fig. 4a and Supplementary Fig. 3). 
It would have been obvious to one having skill in the art before the effective filing date of the claimed invention to further include in the sensor of ‘605 a housing defining a space, the substrate being arranged in the space, an inlet, and an outlet, wherein the inlet, the outlet, and the space are in liquid communication with each other as in Im in order to provide a system for point-of-care patient analyses, including a site to inject or apply the sample into the system (e.g., p. 3, par. 1; caption for Supplementary Fig. 3).
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weissleder (US 2016/0334398 A1) teaches a nano-plasmonic sensor for exosome detection. The sensor comprises a substrate which includes a metal film with attached biotinylated antibodies, such as anti-CD63 antibodies. The metal film is a plasmonic film that can be composed of titanium nitride. The metal film comprises a plurality of nanoapertures in a predefined pattern to create a sensing area that produces surface plasmon resonance. The metal film may be a nanofilm. The substrate is in the form of a chip. The sensor may comprise a housing with a space, inlet, and outlet in fluid communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/            Examiner, Art Unit 1649                                                                                                                                                                                            
/MELANIE BROWN/Primary Examiner, Art Unit 1641